Citation Nr: 1506753	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability, status post replacement.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from January 1958 to November 1960 and from November 1961 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this case was subsequently transferred to the VARO in Detroit, Michigan, and that office forwarded the appeal to the Board.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In July and October 2014, private medical evidence pertaining to the Veteran's right knee was associated to his electronic file, without a waiver of initial RO consideration of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The threshold for finding that the disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Private treatment records reflect that the Veteran underwent right knee replacement surgery in July 2008.  He has thus met the current disability requirement.  In addition, service treatment records from the Veteran's second period of service reflect that on the December 1961 entrance Report of Medical History, he complained that his knee sometimes locked and could not bend and on the May 1962 Report of Medical History, he complained that his right knee cap locked and slipped and there were broken pieces under his knee cap.  There is therefore evidence of knee symptoms in service.  In addition, the Veteran testified during the July 2014 Board hearing that the doctor who performed his knee replacement surgery told him that he had been suffering for a long time.  The Veteran is competent to report a contemporaneous medical statement, and has thus met the low threshold of showing a possible association between his current right knee disability and service.  A remand for a VA examination as to the etiology of the Veteran's right knee disability is therefore warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of his right knee disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's right knee disability is related to service.  The examiner should specifically address whether the current disability is related to the Veteran's second period of service, in particular the symptoms the Veteran described in the May 1962 separation report of medical history of the right knee cap locking and slipping with broken pieces under the knee cap.  The examiner should also assume that the Veteran's right knee was sound at entrance in November 1961.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for a right knee disability, status post replacement, to include any new evidence submitted or obtained since the last Supplemental Statement of the Case in August 2012.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

